DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, 26, 27 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0216303) in view of Silva et al. (US 2012/0298011) and Gellett et al. (US 2010/0086983). Regarding claims 1 and 39-41, Lee discloses a method for treating water from a concrete production process (see [0124]) comprising exposing the water to carbon dioxide at a concentration greater than that of carbon dioxide in the atmosphere to produce carbonated water (see [0124]); adding at least a portion of the carbonated water to a concrete mixer (8) that is open to the atmosphere (see [0116]: “The mixing chamber may have an open aperture”) so that the carbonated water mixes with a cement mix in the mixer and the efficiency of carbonation of the cement is at least 60% (see [0117]: results in almost all of the CO2 being sequestered in the concrete). However, Lee does not state that the water is “wash” water. Silva teaches a method of treating wash water from a concrete production process comprising adding at least a portion of the wash water to a concrete mixer so that the wash water mixes with a cement mix in the mixer (see [0055]). It would have been obvious to one of ordinary skill in the art to have utilized wash water as the water of Lee, for the purpose of recycling (see [(0055]), especially considering that both references are concerned about reducing carbon dioxide emissions.  A numerical concentration of carbon dioxide is not disclosed.  Gellett teaches that carbon dioxide concentration of 1.8 grams/liter is obtainable at atmospheric pressure.  It would have been obvious to one of ordinary skill in the art to have utilized a carbon dioxide concentration of 1 gram/liter or higher to mitigate as much carbon dioxide as possible.  Regarding claim 3, the fact that pure water is pH 7 would have suggested making the pH of the water be in the claimed range. Regarding claim 5, adding non-wash water to the mixing to mix with the cement is disclosed (see [0108]). Regarding claim 6, the statement in claim 20 of Silva that “said water or portion of said water is recovered as wash water recycled from washing out the mixing drum of concrete delivery trucks" would have conveyed to one of ordinary skill in that art that wash water could be 100% of the added water. Regarding claim 7, Lee disclose adding carbon dioxide that is not carbon dioxide in the mix water (see step 96). Regarding claim 8, the non-mix water carbon dioxide is added as a mix of solid and gaseous carbon dioxide (see step 96). Regarding claim 26, Silva further teaches that solids are not removed from the water (see [0055]). Regarding claim 27, the wash water is not filter (see [0055] of Silva). Regarding claim 37, the disclosure by Lee of gaseous carbon dioxide being produce from liquid carbon dioxide in steps 88-94 would have suggested substantially pure carbon dioxide to one of ordinary skill in the art. Regarding claim 38, the strength of the concrete is more than 100% of the uncarbonated (see [0008]). 
Response to Arguments
Gellett et al. (US 2010/0086983) is now relied upon as teaching carbon dioxide concentration within the claimed range. 
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774